
	
		II
		111th CONGRESS
		2d Session
		S. 3658
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2010
			Mr. Udall of Colorado
			 (for himself, Mr. Bennet,
			 Mr. Begich, Mrs. Shaheen, and Mr.
			 Casey) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To provide professional development for elementary school
		  principals in early childhood education and development.
	
	
		1.Professional development for
			 elementary school principals in early childhood education and
			 development
			(a)In
			 generalPart A of title II of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended by adding at the end the following:
				
					6Professional
				development for elementary school principals in early childhood education and
				development
						2161.PurposeThe purpose of this subpart is to improve
				the knowledge of elementary school principals in areas related to early
				childhood education and development in order to—
							(1)create high
				quality early learning environments;
							(2)provide a
				continuum of learning through the third grade with developmentally effective
				and appropriate curricula and teaching practices;
							(3)establish
				partnerships and collaboration with community-based early childhood education
				providers and families to better support—
								(A)learning at each
				stage;
								(B)effective
				transition among settings; and
								(C)continuous family
				engagement; and
								(4)support school
				readiness by providing high quality professional development for elementary
				school principals.
							2162.Definition of
				principal competencies in early childhood education and development
							(a)In
				generalIn this subpart, the
				term principal competencies in early childhood education and
				development means the skills that—
								(1)elementary school principals must know and
				be able to do; and
								(2)are acquired through high quality
				professional development in early childhood education and developmentally
				appropriate practice.
								(b)InclusionsThe principal competencies in early
				childhood education and development include—
								(1)supporting an
				expanded continuum of learning through the third grade to ensure an effective
				transition from early learning or home settings to the primary school
				years;
								(2)engaging the
				school community to partner with early learning programs, and working with
				families to set a shared vision for understanding early childhood
				development;
								(3)supporting
				teachers through strong instructional leadership; and
								(4)providing safe
				and supportive early learning environments that focus on the needs of the whole
				child, including the intellectual, social, emotional, physical, and nutritional
				well-being of children; and
								(5)utilizing
				multiple measures of developmentally appropriate assessment and acquiring the
				ability to manage and use data effectively to make instructional
				decisions.
								2163.Grant program
				authorized
							(a)Grants to
				partnerships
								(1)In
				generalThe Secretary is authorized to award grants, on a
				competitive basis, to partnerships described in paragraph (2) to enable the
				partnerships to carry out the authorized activities described in subsection
				(b).
								(2)PartnershipsA
				partnership referred to in paragraph (1) shall consist of—
									(A)a public or
				private entity with a demonstrated capacity to provide professional development
				for elementary school principals;
									(B)one or more
				public agencies, including—
										(i)a
				local educational agency;
										(ii)a State
				educational agency;
										(iii)a State human
				services agency;
										(iv)a State lead
				agency administering a program under the Child Care and Development Block Grant
				Act of 1990 (42 U.S.C. 9858 et seq.);
										(v)a
				public agency administering a State funded prekindergarten program; or
										(vi)a Head Start
				agency, including an Early Head Start agency; and
										(C)one or more early
				childhood education organizations that provide professional development to
				early childhood education providers.
									(3)DurationThe
				Secretary shall award a grant under this subpart for a period of not less than
				3 years.
								(4)RenewalThe
				Secretary may renew a grant under this subpart if the Secretary determines, on
				the basis of the evaluations submitted under subsection (e)(1)(B), that the
				programs and activities carried out under the grant have been effective.
								(b)Authorized
				activities
								(1)Required
				usesEach partnership receiving a grant under this subpart shall
				use the grant funds—
									(A)to carry out high
				quality professional development to help elementary school principals acquire
				principal competencies in early childhood education and development in order to
				support increased school readiness for students;
									(B)to gain a
				knowledge base and capacity to provide high quality early childhood education;
				and
									(C)to work
				collaboratively with early childhood education providers, services providers,
				and families in creating a continuum of high quality development and learning
				for children in the community and school settings.
									(2)Allowable
				activitiesThe activities described in paragraph (1) may include
				providing professional development programs for elementary school principals,
				including mentoring programs and other means of professional learning,
				in—
									(A)early childhood
				education and development in all domains (including language arts and literacy,
				mathematics, emotional development, social development, approaches to learning,
				physical development, science, and creative arts), and the continuity of
				standards and high quality curriculum and teaching practices from
				prekindergarten through the third grade, with emphasis on meeting the needs of
				children with disabilities and English language learners;
									(B)safe and
				supportive early learning environments that focus on the social, emotional, and
				cognitive needs of children;
									(C)collaborating
				with early childhood education providers and other community based
				organizations to provide multiple educational and social service programs to
				meet the needs of children in prekindergarten through the third grade related
				to learning and development; and
									(D)providing ongoing
				transition services for children through active family engagement.
									(c)PriorityIn
				awarding grants under this subpart the Secretary shall give priority to
				supporting professional development programs that target opportunities for
				elementary school principals—
								(1)to participate in
				high quality induction and mentoring programs for principals during the
				principals' first 5 years of employment as a principal;
								(2)to better
				understand ways to enhance family engagement and transition strategies, improve
				transition services, and work more collaboratively with community-based early
				childhood education providers;
								(3)to create a
				continuum of high quality teaching and learning for children in prekindergarten
				through the third grade; and
								(4)to participate in
				ongoing professional development, which may include mentoring programs for
				veteran principals in the education field.
								(d)Applications
								(1)In
				generalEach partnership desiring a grant under this subpart
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
								(2)Contents
				requiredEach application submitted to the Secretary under
				paragraph (1) shall include—
									(A)a description of
				the professional development for elementary school principals that will be
				provided under the grant, including how the principals will access professional
				development;
									(B)a description of
				the professional development described in subparagraph (A) that will be
				provided in rural areas if applicable;
									(C)how the
				professional development will address—
										(i)child development
				and learning and the relationship of such development and learning to
				providing—
											(I)safe, supportive,
				and engaging learning environments; and
											(II)support for
				instructional and educational staff in using developmentally appropriate
				curricula, assessments, and other practices;
											(ii)outreach and
				engagement of families in their child’s learning;
										(iii)opportunities
				to collaborate with community based organizations on continuity of standards,
				curricula, family education, and transition services from community based
				settings to schools and from year to year;
										(iv)collaborative
				planning to support developmentally appropriate interactions between teachers,
				children, and the families of children; and
										(v)sustainability of
				the ongoing professional development upon completion of the grant term.
										(e)Evaluation and
				dissemination
								(1)Evaluation
									(A)In
				generalEach partnership that receives a grant under this subpart
				shall conduct an ongoing evaluation to—
										(i)assess the
				effectiveness of the programs and activities carried out under the
				grant;
										(ii)assess whether
				professional development programs for elementary school principals in early
				childhood education may lead to improved school performance; and
										(iii)determine how
				effective professional development programs and activities can be
				replicated.
										(B)SubmissionThe
				results of the evaluation described in subparagraph (A) shall be submitted to
				the Secretary annually.
									(2)DisseminationUsing
				funds made available under this subpart, the Secretary shall establish a panel
				of leading experts in elementary and early childhood education, including
				researchers, elementary school principals, and classroom practitioners,
				to—
									(A)identify best
				practices in professional development for elementary school principals in early
				childhood education, and review effective coordination of professional
				development among the partnerships receiving grants under this subpart;
				and
									(B)disseminate to
				the public the latest research and findings in professional development for
				elementary school principals in early childhood education, including through
				reports and technical assistance.
									(f)InapplicabilityThe
				provisions of subparts 1 through 5 shall not apply to this subpart.
							(g)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as may be necessary to carry out this subpart for fiscal year 2011 and
				each of the 4 succeeding fiscal
				years.
							.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 2151 the following:
				
					
						SUBPART 6—Professional development for elementary school
				principals in early childhood education and development
						Sec. 2161. Purpose.
						Sec. 2162. Definition of principal competencies in early
				childhood education and development.
						Sec. 2163. Grant program
				authorized.
					
					.
			
